                                          Case 5:21-cv-01155-EJD Document 28 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EUGENE BOLTON,                                    Case No. 21-cv-01645-SVK
                                   8                    Plaintiff,
                                                                                           SUA SPONTE JUDICIAL REFERRAL
                                   9             v.                                        FOR PURPOSE OF DETERMINING
                                                                                           RELATIONSHIP
                                  10     ACCELLION, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In accordance with Civil Local Rule 3-12(c), it is hereby ORDERED that the above

                                  14   captioned case is referred to the Honorable Edward J. Davila to determine whether it is related to

                                  15   Brown v. Accellion, Inc., 21-cv-01155-EJD.

                                  16          SO ORDERED.

                                  17   Dated: March 10, 2021

                                  18

                                  19
                                                                                                   SUSAN VAN KEULEN
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
